﻿I would like to offer Foreign
Minister Udovenko of Ukraine my warmest
congratulations on his election as President of the
General Assembly at its fifty-second session. His skill
and experience will serve us well in directing the vital
work to be undertaken at this session. Ireland, and you,
Ambassador Campbell as Vice-President of the General
Assembly, will spare no effort in assisting the President
in the important tasks of his office.
I also wish to thank Ambassador Razali Ismail for
the energy and commitment he devoted to guiding the
Assembly at its last session.
My colleague Foreign Minister Poos of
Luxembourg, speaking on behalf of the European
Union, set out clearly in his speech to the Assembly the
agenda for action by the United Nations and its
Member States in facing the challenges of the world
today. Ireland associates itself fully with his remarks.
This session is a crucial one for the United
Nations. Decisions must be taken to make the United
Nations more effective in meeting its real objectives
and priorities in future years. The Secretary-General has
presented us with a considered, balanced and substantial
package of proposals for United Nations reform. This
package marks a turning point in the reform and
revitalization process. The Secretary-General has
recognized that the future of the United Nations can be
secured only by a clearer focus and better coordination
of effort, expertise and resources on the key
priorities — real peace and security, sustainable
development, equitable economic and social progress,
humanitarian action and, underlying all of these, the
safeguarding of universal human rights.
Ireland welcomes in particular the proposals for a
more concerted effort in the economic and social
development sector. Together with our European Union
partners, we have been developing our own contribution
in this area. Our aim is a more effective and coherent
United Nations effort which would finally make real
inroads, particularly in the least developed countries, in
the fight against poverty and underdevelopment. We
welcome the intention of the Secretary-General to
channel the resources saved in this exercise to
development programmes of the Organization.
I know that some will feel that the proposals do
not go far enough in one direction, and others in
another. It is not possible to accommodate fully all
concerns. But there is enough in these proposals to
make the start on reform that we have all been looking
for. I therefore earnestly appeal to all Member States to
join this broad consensus of support.
We should also, at this session, work to achieve a
solution to the difficult questions of the financing of the
United Nations and of the enlargement and working
methods of the Security Council. Ireland, my country,
has declared its candidacy for the Security Council in
the year 2000. We shall do everything possible to earn
support for our candidacy.
24


Living through times of dramatic change is rarely
easy. Globalization and liberalization of the international
economy have brought significant benefits to many
countries and are changing the shape of our world. Some
developing countries have benefited from these processes
and made significant economic and social strides. Others,
especially in sub-Saharan Africa, have become even more
marginalized from the world economy, and this is
unacceptable.
Ireland has been increasing its official-development-
assistance budget over a number of years. My
Government is committed to making steady progress
towards achieving the United Nations target of 0.7 per
cent in our development-cooperation assistance.
Specifically, we are committed to having Irish aid reach
0.45 per cent of gross national product by 2002.
Some critics contend that development cooperation
has not succeeded. The best response to this is to point to
what it has already achieved. In regard to the most
fundamental of all human rights, life expectancy around
the world has increased by a third in the past three
decades; infant mortality has been cut in half. These are
not small achievements.
In our present globalized and increasingly
interdependent world economy, we need to seek a new
partnership between developed and developing countries
to address those issues which affect the entire
international community. In this the United Nations has
an indispensable role to play, and we pledge our full
support to assist the Secretary-General in his task.
In June 1998 the General Assembly will meet in
special session to address the drugs issue, both at the
national and international levels. I had the honour, as
Minister of Justice and in the role of President of the
Council of Ministers of the European Union, to address
the General Assembly on this question in 1990. The
Assembly has regularly considered further action to deal
with this menace. But the action that has been taken so
far has clearly been inadequate. We must redouble our
efforts. Drugs are an international cancer which threaten
the lives of the present and future generations,
particularly our young. For all our people, they pose a
real threat to the very fabric of society.
Last week saw the conclusion of negotiations in
Oslo on a global Convention banning landmines, without
reservation, without exception and for all time. This
major step forward will be particularly welcomed by
those countries which have suffered so much as a result
of the use of these barbaric devices. Those countries
not present there and not yet ready to sign in December
must take account of the widespread international
support for this agreement. We appeal to them to help
ensure the maximum degree of adherence to the
Convention. The international community must now
work together with ever greater determination to
provide for the clearing of mines already placed and for
the care and rehabilitation, as well as the social and
economic reintegration, of mine victims.
In 1961, when the then-Foreign Minister of
Ireland, Mr. Frank Aiken, introduced a resolution at the
sixteenth session of the General Assembly calling for
the conclusion of an international agreement that would
prevent the spread of nuclear weapons, he launched a
process which the Irish Government firmly believed
would eventually lead to total nuclear disarmament.
Then as now, our conviction was that genuine
international peace and security can never be achieved
as long as nuclear weapons remain part of the
armouries of States.
We welcome the achievements of recent years,
whether bilateral or multilateral: the START Treaties,
the Comprehensive Nuclear-Test-Ban Treaty, the global
ban outlawing chemical weapons and present efforts to
strengthen the ban on biological and toxin weapons.
These show that with the necessary will progress is
possible.
Now is the time for serious consideration of an
integrated approach, encompassing both bilateral and
multilateral negotiations, culminating in an international
agreement on a total ban on nuclear weapons. We must
inject a real sense of urgency into translating the goal
of the ultimate elimination of nuclear weapons into a
more concrete reality. My plea is for reflection on the
part of all; for compromise and for cooperation, and for
a flexible rather than a dogmatic approach. I believe
that we can offer no better vision, courage and
leadership in the service of peace than to take up this
challenge.
While we can look forward one day to a world
free of nuclear weapons, no time should be lost in
agreeing how the peaceful uses of nuclear energy can
best be managed. We in Ireland live in close proximity
to a nuclear-fuel reprocessing plant which poses a
considerable threat to us because of the ever-present
risk of a major accident at the plant. In many countries
25


today, nuclear energy is viewed with alarm and
apprehension. Public resistance has persuaded some
Governments to renounce the nuclear option because the
benefits of nuclear energy have failed to convince a
sceptical and questioning public.
The impact of accidents involving nuclear-power
reactors can cross international frontiers. The legitimate
interests of States affected by such accidents demand that
high priority be given to strengthening nuclear safety
worldwide. Reactor safety and the closure of sub-standard
reactors represent for my Government fundamental
necessities that nuclear-energy States must meet.
It is simply unacceptable that poor management of
radioactive waste and spent fuel should threaten the
health and safety of populations or cause serious long-
term damage to the environment of States which have no
nuclear programmes. The recent Joint Convention dealing
with these matters will hopefully bring about
improvements. However, much more needs to be done
through international cooperation to allay the deep
misgivings of a concerned public.
Transport of nuclear materials and radioactive waste
raises the most serious and justifiable fears. We must
insist that this, along with all other nuclear activities, be
carried out in strict accordance with the highest
international standards of safety and security.
Furthermore, the entirely legitimate sensitivities of transit
countries affected by such movements must be
recognized.
As we approach next year's celebration of the
fiftieth anniversary of the Universal Declaration of
Human Rights, we must recognize that we have fallen
short in implementing the goals and aspirations of the
Declaration. While recognizing that none of us has
grounds for complacency in this regard, it is a reality that
the human rights situation in certain countries remains of
particular concern to the international community. The
European Union, in its memorandum to the General
Assembly, has listed the areas of particular concern to us,
including the human rights situation in Myanmar, East
Timor, Nigeria and Afghanistan, to name but a few.
We must all work together — Governments and
non-governmental organizations and civil society
generally — in dialogue and partnership to ensure that
the human rights principles enshrined in the Charter and
the Universal Declaration are respected to the full.
The current reforms proposed by the Secretary-
General, in particular his decision to consolidate the
two existing human rights offices into a single office of
High Commissioner for Human Rights, are to be
welcomed. They provide a clear opportunity to
strengthen significantly the human rights programme of
the United Nations by fully integrating human rights
issues across the full range of United Nations activities.
It is a cause of great pride to the Government and the
people of Ireland that the Secretary-General has chosen
Mrs. Mary Robinson, the former President of Ireland,
as the new High Commissioner.
I wish to turn now to an area of United Nations
activity which is of particular concern and interest to
my country — that of peacekeeping. Ireland has a
proud record of service in almost every major United
Nations peacekeeping operation. We will continue this
role, including our contribution of personnel from the
Irish police force — the Garda Siochána — to the new
and important role for civilian police in United Nations
peacekeeping operations.
Our peacekeepers have at times paid a heavy
price: some 75 Irish peacekeepers have died in the
service of United Nations peacekeeping.
Our support for the role of the United Nations in
its peacekeeping role has not wavered. But it is
tempered by the sober recognition that, despite many
significant successes in past decades, United Nations
peacekeeping, particularly in recent times, has not
always been effective. We must become better at
averting conflicts, through more vigorous preventive
diplomacy and action in dealing with the roots of
conflict. When we are forced to intervene, our response
must be prompt and better informed through effective
early warning systems. Our tasks and objectives must
be better defined, both as regards keeping the peace and
making the peace. The full support, political and
material, of the Member States is essential if they are to
be achieved effectively.
Too often the United Nations has been asked, to
its cost, to keep the peace indefinitely in conflict areas,
without any corresponding efforts by the parties to the
conflict to make peace. All Member States of this
Organization have a responsibility to ensure continuous
and honest efforts to make the peace permanent.
The changing international situation of the last
decade has seen the emergence of new sources of
26


conflict and tension. Old ethnic rivalries and hatreds have
resurfaced, leading to new local and regional conflicts. In
Bosnia and Herzegovina, the killing has stopped, but
progress in building the peace has been painfully slow. In
the Middle East, too, moving the peace process forward
is proving enormously more difficult than could have
been imagined. We call on all parties to live up to their
responsibilities and put the process back on track. In
Cyprus, in the Great Lakes region of Africa and in many
other places, the serious efforts of the international
community to secure lasting peace are making very slow
headway.
In the island of Ireland, we face the task of forging
reconciliation and, leaving behind us the bitterness of
history, ensuring that the root causes of the threat to
peace are addressed effectively.
Successive Irish Foreign Ministers have addressed
this Assembly over the years and informed
representatives of the efforts being made to resolve the
conflict in Northern Ireland and bring about a lasting
peaceful settlement. They have brought news of
significant advances, from the launching of the
intergovernmental approach by Ireland and Britain in
1980 and the signing of the Anglo-Irish Agreement in
1985, to the formulation of the Joint Declaration in 1993
and the publication of the Joint Framework document in
1995.
I now bring to the Assembly the joyous news that
yesterday in Belfast we succeeded in launching
substantial and historic all-party talks in which the future
of a peaceful and agreed Ireland is to be mapped out.
What is notable about all of these developments — each
an important foundation stone in the current peace
process — is that they were undertaken in partnership
between the Irish and British Governments. Progress has
been driven by our two Governments, united in the quest
for peace and a lasting and just settlement. That progress
has been defined and directed by the concept of the
“totality of relationships”, with which our two islands are
intertwined and which bears directly on the question of
Northern Ireland. Northern Ireland represents the
interface between the respective traditions and future
aspirations of both Ireland and Britain. Only in the
totality of our relations can we come to terms with our
differing visions of the past and reconcile our hopes for
the future.
The notion of the “totality of relationships” has been
reinforced recently by profound shifts in political and
social attitudes in both Ireland and Britain. The
character of these shifts has much in common in that
they serve to illustrate the commonality that the peoples
of Ireland and Britain share.
Ireland has been undergoing a dramatic and
invigorating process of renewal. This has been most
evident in our economic performance, but it is evident
too in our social and cultural life. I have a deep sense
that it has been encouraged and shaped by our
involvement in the evolution of Europe and the
development of our multilateral relations through the
United Nations itself. This renewal has been marked by
inspiration about what can be done and by what is
needed pragmatically to achieve what we set out to do.
In Britain, there has been a dramatic development
which redefines and reshapes the nature of its political
union. And we too detect that same impulse to
reinvigorate the institutions of the state, to undertake a
reappraisal and a renewal as the new millennium
approaches.
I believe that this sense of change in both islands,
this quickening pace, will be a very important factor as
both Governments and all the parties to the negotiations
in Northern Ireland take the peace process forward. It
will, I believe, impart an urgency and focus to the
deliberations. More importantly, it means that those
who form part of the talks process have the opportunity
to shape their future rather than surrender through
indifference or apathy to the inexorability of change.
For we live in a time which offers an invitation to
shape our common future. That invitation is open to all
those with the courage and vision to participate in the
talks process, which seeks to reshape the relations
which are central to the solution we seek — relations
between the two communities in Northern Ireland,
relations between the North and the South of our island,
and relations between Ireland and Britain.
The efforts of both Governments to construct the
complex structures on which to base a peace process
were undertaken with the very clear acknowledgment
that ultimately it was there to serve all the parties most
directly involved in the conflict and, through them, the
wider community. As the leader of the Social
Democratic and Labour Party (SDLP), John Hume, so
clearly recognized, it had to be an inclusive peace
process if it was to be a lasting one.
27


Creating the conditions for this inclusive process
was a difficult task in the face of continued violence by
paramilitaries on both sides — violence which has been
ongoing for over 25 years; violence which threatened to
limit the boundaries of a whole generation to suspicion,
mutual mistrust and division; violence which still seeks to
threaten and disrupt our efforts to build a lasting peace.
The task of creating an inclusive peace process
required us to call on our friends in the international
community. I want to acknowledge those friends,
particularly in the European Union, Canada, Australia,
New Zealand and, most important, in the United States.
The partnership between Ireland and Britain has
been consistently encouraged and assisted by the United
States under the leadership of President Clinton and with
the backing of friends and supporters in the United States
Congress. In particular, President Clinton offered his
personal support and active engagement in the search for
peace. The President undertook to share the risks for
peace which were being taken by both Governments. And
in doing so, he added significantly to the momentum
which secured the ceasefire in 1994 and re-established it
in July of this year.
The United States has been a resource offered
generously in the name of peace. I want to acknowledge
the invaluable role played by Senator George Mitchell in
chairing the multi-party talks in Belfast. And I also want
to express my Government's appreciation for the
cooperation and assistance provided by the Governments
of Finland and Canada, particularly by making available
as co-chairmen of the talks former Prime Minister Harri
Holkeri and General John de Chastelain. They have
shown unfailing forbearance and unremitting commitment
to this delicate and complex process.
With this help, and with the resolve of both
Governments to ensure that an unequivocal ceasefire was
a necessary condition for involvement in the talks
process, another ceasefire was, as I said earlier,
established in July this year. Because the ceasefire has
been re-established, all parties to the problem of Northern
Ireland have now been invited to join the talks process in
Belfast and to begin the task of shaping our respective
interwoven futures.
We have, in the course of the Anglo-Irish peace
process, sought to accomplish the purpose for which this
Assembly was established — to replace mistrust and
violent confrontation with dialogue, negotiation and
agreement between all the parties to conflict. We do not
underestimate the difficulties that lie ahead. As the
history of the United Nations itself has shown, major
conflicts have, for the most part, been avoided.
However, the resolution of localized conflicts has
proven elusive and problematic.
The principles, purpose and practice of this
Assembly and the United Nations itself were formed to
replace conflict — of whatever scale — with peace
through dialogue. In our approach to Northern Ireland,
we have been guided by the same impulse to create
principles, purposes and practices which will replace
the method and means of sectarian hatred and
intercommunal violence.
We have made it clear that in our talks, all issues
are on the table, that no outcome is ruled out of bounds
for discussion or is predetermined. We have constructed
a process and rules of procedure by which the parties
can discuss, refine and eventually agree on the
structures which will embrace the totality of relations
on the two islands and which command the consent of
both unionists and nationalists in Ireland.
We have established as an integral part of the
dialogue that we recognize the rights and wishes of the
unionist community in the same way as we insist that
parity of esteem for Nationalists is a necessary and just
component of any eventual settlement.
We have set out our view that the resolution of the
issue of the decommissioning of arms is an
indispensable part of the process of negotiation. We
have emphatically declared, in our insistence on
adherence to the Mitchell principles of democracy and
non-violence, that only those committed to democratic
and exclusively peaceful means of resolving political
issues and those who renounce force or the threat of
force to influence the outcome of the negotiations can
be a party to the talks process.
We have embraced as a founding principle in the
current talks process and its eventual outcome that any
agreement must command sufficient consensus between
both sets of participants. We have accepted that the
agreement reached will be put to the people of Ireland,
North and South, for their approval.
Both Governments have set a target to conclude
these talks by next May and present proposals to the
people of Ireland, North and South, in parallel
28


referendums. I believe that this target is necessarily
ambitious and realistically achievable.
We may well have setbacks in the interim. We
certainly have difficult issues to confront and
compromises to make which will require courage and
vision.
But both Governments — and I believe the parties
currently in the talks process — are collectively
determined that this process will be pursued, that there
will be no going back, and that the future we seek of
harmonious relations and an honourable and
comprehensive agreement will be secured and that lasting
peace will be brought to our island.











